DETAILED ACTION
	This Office action is in response to the amendment filed on September 27, 2021. Claims 1, 6-7, 9-11, and 15-18 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “434” has been used to designate both inner layer of material of Fig. 4A and inner dimple of Fig. 4B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The term “dimples” should be replaced with - -protrusions- - throughout the specification to more accurately describe Applicant’s invention. A dimple is a 
The phrase “dimpled structure” should be replaced with - -textured structure- - throughout the specification to more accurately describe Applicant’s invention.
Appropriate correction is required.
Claim Objections
Claims 1, 11, and 16-18 are objected to because of the following informalities:
The term “dimples” should be replaced with - -protrusions- - to more accurately describe Applicant’s invention. A dimple is a depression or indentation and according to the drawings, the features shown are protrusions.
The phrase “dimpled structure” should be replaced with - -textured structure- - to more accurately describe Applicant’s invention.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 16 depends from cancelled claim 13, which is improper.  Claim 17 depends from claim 16. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	For examination purposes, claim 16 is treated as dependent from claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, 11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,051,845 (Thorp et al.) in view of US Patent 5,002,342 (Dyko) and US Patent 4,344,591 (Jackson).
Regarding Claim 1, Thorp et al. discloses (Col. 12 line 38- Col. 14 line 45; Figs. 13-16) a heat shield assembly (304) defining a first circumferential side (side edge portion 338) and a second circumferential side (side edge portion 336), the first circumferential side and the second circumferential side being spaced a circumferential distance along a circumferential direction, and an inboard end (shown generally at 319 of Fig. 13) and an outboard end (shown generally at 340 of Fig. 13), the inboard end 
Thorp et al. does not disclose an intermediate layer disposed between the first layer and the second layer. However, Dyko teaches (Col. 3 lines 32-55) a corrugated immediate layer (38) in between an external skin (32) and an internal skin (34), and that the inner layer may be a single inner layer. This would result in the claimed arrangement of the plurality of corrugations contacting the first and second layers. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Thorp et al. to include an intermediate layer, as taught by Dyko, for the purpose of increasing heat dissipation.
Thorp et al. and Dyko do not disclose the intermediate layer comprises a first plurality of dimples oriented toward the first layer and a second plurality of dimples oriented toward the second layer, the first plurality of dimples including a plurality of axially spaced dimples, spaced in the axial direction, and a plurality of circumferentially spaced dimples, spaced in the circumferential direction.
However, Jackson (Col. 3 lines 14-34; Figs. 1-4) teaches a panel (12) with a plurality of axially and circumferentially spaced dimples. It would have been obvious to a 
Regarding Claim 6, Thorp et al., Dyko, and Jackson disclose the heat shield assembly of claim 1, as discussed above. Thorp et al. further discloses (Col. 12 line 38- Col. 14 line 45; Figs. 13-16) the first layer includes a third tab member (342c) disposed proximate the inboard end at the second circumferential side and a fourth tab member (342a) disposed proximate the outboard end at the second circumferential side and the second layer includes one or more second crimped portions (side edge portion 320 has multiple crimped portions as shown in Fig. 17) extending along the second circumferential side and configured to engage the third tab member and the fourth tab member.
Regarding Claim 7, Thorp et al., Dyko, and Jackson disclose the heat shield assembly of claim 1, as discussed above. Thorp et al. further discloses (Col. 12 line 38- Col. 14 line 45; Figs. 13-16) the first layer (312) is an inner layer defining a radially inner surface of the heat shield assembly and the second layer (316) is an outer layer defining a radially outer surface of the heat shield assembly.
Regarding Claim 9, Thorp et al., Dyko, and Jackson disclose the heat shield assembly of claim 1, as discussed above. Thorp et al. further discloses (Col. 12 lines 49-63; Figs. 13-16) the inboard end includes an aperture (hole 317, 319) configured to receive a fastener extending between a torque bar and a wheel.
Regarding Claim 11, Thorp et al. discloses (Col. 12 line 38- Col. 14 line 45; Figs. 13-16) an assembly, comprising: a wheel (14) having a wheel well (18) and configured to rotate about an axis (shown as 26 in Fig. 1); a brake mechanism (brake assembly 10) disposed radially inward of the wheel well; and a heat shield (304) disposed radially inward of the wheel well and radially outward of the brake mechanism, the heat shield assembly (304) defining a first circumferential side (side edge portion 338) and a second circumferential side (side edge portion 336), the first circumferential side and the second circumferential side being spaced a circumferential distance along a circumferential direction, and an inboard end (shown generally at 319 of Fig. 13) and an outboard end (shown generally at 340 of Fig. 13), the inboard end and the outboard end being spaced an axial distance along an axial direction, comprising: a first layer (312) defining a first surface of the heat shield assembly and having a first tab member (inboard 352) disposed proximate the inboard end at the first circumferential side and a second tab member (outboard 352) disposed proximate the outboard end at the first circumferential side; a second layer (316) defining a second surface of the heat shield assembly and having one or more first crimped portions (bent side edge portion 320) extending along the first circumferential side and configured to engage the first tab member and the second tab member.
Thorp et al. does not disclose an intermediate layer disposed between the first layer and the second layer.
However, Dyko teaches (Col. 3 lines 32-55) a corrugated immediate layer (38) in between an external skin (32) and an internal skin (34), and that the inner layer may be 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Thorp et al. to include an intermediate layer, as taught by Dyko, for the purpose of increasing heat dissipation.
Thorp et al. and Dyko do not disclose the intermediate layer comprises a first plurality of dimples oriented toward the first layer and a second plurality of dimples oriented toward the second layer, the first plurality of dimples including a plurality of axially spaced dimples, spaced in the axial direction, and a plurality of circumferentially spaced dimples, spaced in the circumferential direction.
However, Jackson (Col. 3 lines 14-34; Figs. 1-4) teaches a panel (12) with a plurality of axially and circumferentially spaced dimples. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat shield assembly disclosed Thorp et al., as modified by Dyko, to have dimples, as taught by Jackson as it would be a functional equivalent to the textured surface of Dyko in order to dissipate heat.
Regarding Claim 15, Thorp et al., Dyko, and Jackson disclose the heat shield assembly of claim 11, as discussed above. Thorp et al. further discloses (Col. 12 line 38- Col. 14 line 45; Figs. 13-16) the first layer includes a third tab member (342c) disposed proximate the inboard end at the second circumferential side and a fourth tab member (342a) disposed proximate the outboard end at the second circumferential side and the second layer includes one or more second crimped portions (side edge portion 
Regarding Claim 16, Thorp et al., Dyko, and Jackson disclose the heat shield assembly of claim 11, as discussed above. Thorp et al. further discloses (Col. 12 line 38- Col. 14 line 45; Figs. 13-16) the first layer (312) is an inner layer defining a radially inner surface of the heat shield assembly and the second layer (316) is an outer layer defining a radially outer surface of the heat shield assembly.
Regarding Claim 17, Thorp et al., Dyko, and Jackson disclose the heat shield assembly of claims 11 and 16, as discussed above. Thorp et al. further discloses (Col. 12 lines 49-63; Figs. 13-16) the inboard end includes an aperture (hole 317, 319) configured to receive a fastener extending between a torque bar and the wheel.
Regarding Claim 18, Thorp et al. discloses (Col. 12 line 38- Col. 14 line 45; Figs. 13-16) a method of manufacturing a heat shield segment (304), the heat shield segment defining a first circumferential side (side edge portion 338) and a second circumferential side (side edge portion 336), the first circumferential side and the second circumferential side being spaced a circumferential distance along a circumferential direction, and an inboard end (shown generally at 319 of Fig. 13) and an outboard end (shown generally at 340 of Fig. 13), the inboard end and the outboard end being spaced an axial distance along an axial direction, comprising: forming a first surface from a first layer of material (312) and a second surface from a second layer of material (316); forming one or more tab members (352) along a first edge of the first layer of material; 
Thorp et al. does not disclose an intermediate layer disposed between the first layer and the second layer.
However, Dyko teaches (Col. 3 lines 32-55) a corrugated immediate layer (38) in between an external skin (32) and an internal skin (34), and that the inner layer may be a single inner layer. This would result in the claimed arrangement of the plurality of corrugations contacting the first and second layers.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Thorp et al. to include an intermediate layer, as taught by Dyko, for the purpose of increasing heat dissipation.
Thorp et al. and Dyko do not disclose the intermediate layer comprises a first plurality of dimples oriented toward the first layer and a second plurality of dimples oriented toward the second layer, the first plurality of dimples including a plurality of axially spaced dimples, spaced in the axial direction, and a plurality of circumferentially spaced dimples, spaced in the circumferential direction.
However, Jackson (Col. 3 lines 14-34; Figs. 1-4) teaches a panel (12) with a plurality of axially and circumferentially spaced dimples. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat shield assembly disclosed Thorp et al., as modified by Dyko, to have dimples, as taught by Jackson as it would be a functional equivalent to the textured surface of Dyko in order to dissipate heat.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorp et al. in view of Dyko and Jackson as applied to claims 1, 6, and 9 above, and further in view of US Patent 8,668,276 (Hall et al.).
Regarding Claim 10, Thorp et al., Dyko, and Jackson disclose the heat shield assembly of claims 1, 6, and 9, as discussed above.
Thorp et al., Dyko, and Jackson do not disclose the inboard end includes a chin ring extending between the first circumferential side and the second circumferential side.
However, Hall et al. teaches (Col. 3 line 54 - Col. 4 line 3, 53-66; Figs. 1-6) a retaining ring (30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat shield assembly disclosed by Thorp et al., as modified by Dyko and Jackson, to include a retaining ring, such as taught by Hall et al., to prevent axial movement of the heat shield with respect to the hub.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617